Citation Nr: 1704842	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  04-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2005, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In February 2016, the Board remanded this case and instructed the RO to provide the Veteran with one more opportunity to appear for a VA examination to determine the etiology of any current back disability.  The Board notes that the Veteran was scheduled for a VA examination in April 2016, but that he failed to report.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran failed without good cause to report for a scheduled VA examination in April 2016.

2. The Veteran's lumbar spine disability did not originate in service or within a year of service, and is not otherwise etiologically related to the Veteran's active service.





CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in August 2010 and February 2015 correspondences.  Thereafter, the claim was readjudicated in a September 2016 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent September 2016 supplemental statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  The claims folder contains the Veteran's service records and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  Accordingly, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.

In addition, the Board notes that during the period on appeal multiple VA examinations were scheduled in conjunction with the Veteran's claim, but that he failed to report for those examinations.  In February 2016, the Board remanded this case and instructed the RO to provide the Veteran with one more opportunity to appear for a VA examination to determine the etiology of any current back disability.  The Veteran was scheduled for a VA examination in April 2016, but he failed to report.  In an October 2016 letter, the Veteran asserted that he did report for his examination, that he brought a copy of the VA letter scheduling his examination, but was turned away by a VA employee who informed him that an examination was not scheduled for that afternoon.  The Veteran further asserted that he called the VA and was told he was not scheduled for any examination.  The Board notes that the record does not reflect that the Veteran contacted the VA regarding his scheduled examination.  The Board further notes that the Veteran's letter includes month and year sequences that are out of order making it substantially difficult to rely on or corroborate the Veteran's account.  

Accordingly, based on the record, the Board concludes that the Veteran failed to report for his VA examination without good cause and that a remand to schedule another examination would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Additionally, the duty to assist is not a one-way street.  Due to the Veteran's failure to report for his scheduled VA examination, evidence that would have been pertinent to the case could not be obtained. See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran seeks entitlement to service connection for lumbar spine disability.  Specifically, the Veteran asserts that he sustained an injury during basic training when he was forced into a pool, slipped and fell on his side.

1. Factual Background

The Veteran's service records include a June 1974 enlistment examination that noted a normal spine.  In addition, the Veteran denied any recurrent back pain or arthritis.  Less than one month after entry into service, the Veteran was referred to the Brigade Aptitude Board for consideration for separation.  The Brigade Aptitude Board report recommended the Veteran be separated from service due to an inability to learn to swim based on a lack of motivation and unwillingness to put forth sufficient effort to learn, and due to being found unsuitable for shipboard duty.  The Veteran and a witness signed a statement in which he acknowledged that he had been examined during the past sixty days and it had been determined that he was found physically qualified for separation from active duty.  In addition, the statement noted that no defects were found which would disqualify the Veteran from performance of his duties or entitle him to disability benefits.  In addition, the Veteran acknowledged that he had not suffered any injuries or illness during his period of active duty.  The statement further noted that if the Veteran disagreed with the above statement he would be evaluated by a medical officer.  No such disagreement is found in the Veteran's service records and the Veteran indicated by his signature that he understood the foregoing statement.  Thereafter, the Veteran was discharged from service in September 1974 by reason of unsuitability.

Post-service medical records include a January 1975 private medical record in which the Veteran reported injuring his back at work in October 1974 while carrying a pipe.  The Veteran reported no previous history of serious illness, injuries or operations.  The Veteran further reported that he was in the US Navy for about four months and was discharged because of his grandmother's sickness.  In an April 1975 VA medical record, the Veteran reported that he injured his back in November 1974 at work while doing heavy lifting, and that low back pain had bothered him since.  The Veteran was diagnosed with a low back strain.  In July 1975, a myelogram study revealed a large defect at L4-L5 found to be probable herniated intervertebral disc.  The Veteran underwent lumbar spine surgery in September 1975 to remove the herniated disc.  

In a December 1976 VA medical record, the Veteran reported having surgery on his back and that he had reinjured it.  The physician diagnosed the Veteran with pain of unknown etiology.  In a March 1977 VA medical record, the Veteran reported that he injured his back in the Navy in August 1974.

A March 1981 medical record shows that the Veteran reported lower back pain that began when he turned the wrong way while doing heavy lifting in the yard.  The Veteran also reported laminectomy surgery in 1975.  A July 1985 VA medical record noted that the Veteran reported lower back pain and that he was involved in a motor vehicle accident (MVA) in June 1985 reinjuring his back.  Another July 1985 VA medical record noted recurrent back pain since the June 1985 MVA.  A September 1987 VA medical record noted a history of low back pain dating back to 1975.  The physician further noted that the Veteran did not have a "discrete injury" but a series of injuries resulting in a L4-L5 lumbar laminectomy.  A myelogram study revealed no definite herniated disc.  The study also revealed a slight asymmetry of the dural sac on the left side at the L4-L5 level which the physician determined "probably represented post-operative changes."  The Veteran was diagnosed with post-operative changes at L4-L5 level probably related to the previous surgery.  Another September 1987 VA medical record noted the Veteran's back pain dated back to a sports related injury that occurred in 1975, and that he underwent a lumbar laminectomy at L4-L5.  In addition, the Veteran was noted as asymptomatic until a MVA in June 1985 at which time he was found to have a herniated disc at L3-L4.  This VA treatment record also includes an additional statement reflecting that the Veteran underwent a swimming injury during service in August 1974.

A January 1993 MRI study revealed mild degenerative joint disease at L4-5 with surgical clips in that disc space.  The physician found that a small colaminectomy defect was thought to be visualized at that level.  A December 1993 VA medical record noted chronic low back pain dating back to 1975 when the Veteran underwent a lumbar laminectomy.  A discharge summary from a VA hospital dated January 1994 noted that the Veteran injured his back in the Navy in 1974.  The Veteran was diagnosed with chronic low back pain.

In a February 2003 statement, the Veteran asserted that he injured his back and jaw in service during a training exercise in the swimming pool.  Specifically, the Veteran asserted that he injured his back when he was shoved into the pool.  The Veteran further asserted that he reported to sick bay and that the treating physician pulled some of his teeth.  In addition, the Veteran reported that the treating physician refused to treat his back injury.  

A December 2004 lumbar spine evaluation medical record related to the Veteran's Social Security Administration (SSC) application shows that the Veteran reported injuring his back in 1974, and that he underwent surgery in 1975.  A December 2004 psychiatric evaluation medical record related to the Veteran's SSC application noted the Veteran reported serving in the Navy from 1970 to 1974, and that he received an honorable discharge with a rank of E4.  

In June and July 2005 statements, DG and MK relayed that the Veteran reported sustaining back and mouth injuries during basic training when he fell into the water (with similar statements by DG and MK were submitted in March 2015).  During a July 2005 Board videoconference hearing, the Veteran testified that during a Naval training examination he fell after being kicked into the pool resulting in an injury to his side and jaw.  The Veteran further testified that he was pulled out of the pool by a rescue diver and sent to sick by.  The treating physician at sick bay reportedly told the Veteran that nothing would be done for his injured back, but that he would pull his teeth.

In an August 2010 statement, the Veteran asserted that he injured his back in service during basic training when he was pushed back into the training pool by his drill instructor, slipped on the side of the pool and hurt his side, back and mouth.  The Veteran further reported having two teeth pulled.

A November 2014 comprehensive orthopedic examination and X-ray study shows the Veteran reported a back disability that began after a fall during a Naval training exercise in 1974 resulting in disc surgery at the L4-L5 level.  An X-ray study revealed significant degenerative changes with anterior osteophytes at L2-L5.  A March 2015 VA medical record noted a history of low back pain and surgery in the military.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a lumbar spine disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a November 2014 comprehensive orthopedic examination and X-ray study diagnosed the Veteran with significant degenerative changes with anterior osteophytes at L2-L5.  Thus, the Veteran clearly has a diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The Board notes that the Veteran's service records contain no indication of an incident or injury involving his lumbar spine.  As noted above, the Veteran was discharged from the Navy after serving less than two months.  In addition, the Veteran's service records include a signed statement from the Veteran acknowledging that he had suffered no injuries or illness during his period of active duty.

The Board recognizes the Veteran's lay statements linking the onset of his lumbar spine disability to a basic training injury.  The Board also recognizes statements offered by DG and MK, however, those statements simply recall previous statements made by the Veteran; thus, the Board assigns no more weight to those statements than if they were made by the Veteran himself.  In evaluating the probative value of the Veteran's lay statements, the Board notes that the Veteran has offered differing accounts as to how he initially injured his back.  These include the following: private medical records dating from January to September 1975 in which the Veteran reported injuring his back in an October 1974 work related accident; a March 1977 medical record in which the Veteran reported injuring his back in the Navy in August 1974; a March 1981 medical record noting lower back pain that began while the Veteran was doing heavy lifting in his yard; a September 1987 VA medical record noting a history of low back pain dating back to 1975; another September 1987 VA medical record noting the Veteran's back pain dated back to a sports related injury in 1975; and still another September 1987 VA medical record noted a back injury related to an August 1974 swimming accident during service.  The record also shows that the Veteran has provided differing accounts as to his Naval service.  A January 1975 medical record shows that the Veteran reported serving for four months and being discharged because of his grandmother's sickness.  In December 2004, the Veteran reported service in the Navy from 1970 to 1974, and that he separated from service with a rank of E-4.  However, the service records clearly show the Veteran served a little over one month and separated with a rank of E-1. Accordingly, the Board finds the Veteran an unreliable historian as to the onset of his lumbar spine disability or the tenure of his Naval service.  

As such, the Board finds the Veteran's service records documenting his brief active duty the most probative evidence of record.  The Veteran's service records do not show any complaints or treatment for a back related incident or injury.  Instead, the Veteran's service records include a statement signed by the Veteran asserting that he suffered no injuries or illness during his period of active duty.  In addition, the Veteran reported that he injured his jaw during the same poolside training incident resulting in having teeth extracted.  However, the service record contains no dental treatment record noting a jaw injury or tooth extraction.  Such records would be expected to be associated with the Veteran's service treatment records, especially given the seriousness of the alleged injuries.  

In addition, the Board finds probative the January through September 1975 medical records in which the Veteran reported initially injuring his back in an October 1974 work related accident to be of probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporary evidence has greater probative value than history as reported by the claimant long after the fact).  Thus, the Veteran's contemporary report of medical history weighs against his later assertions that his lumbar spine disability began in service.

Therefore, as the second element (in-service incurrence) is not demonstrated with respect to the lumbar spine, the claim for service connection must be denied.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As no in-service incurrence is shown, the Board need not address whether there is a causal relationship between the present disorder and service (third element).  

Consequently, service connection for a lumbar spine disability on the basis that it became manifest in service and persisted, on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112), is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  The claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for lumbar spine disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


